ORDER

FELDMAN, Chief Justice.
Applicant GARTH VIRGIL SMITH, having filed an “Application for Reinstatement,” the Commission having filed a Disciplinary Commission Report, and the Court having granted Applicant GARTH VIRGIL SMITH’S Application for Reinstatement on July 6, 1994,
IT IS ORDERED that GARTH VIRGIL SMITH be and hereby is reinstated as a member of the State Bar of Arizona, that he shall continue to comply with the Therapeutic Contract he entered into with the Membership Assistance Program of the State Bar of Arizona on November 20, 1992, and that he shall abide by the joint stipulation filed with the State Bar of Arizona in this matter on January 11, 1994, which provides that he will not resume the practice of law in Arizona until the pending disciplinary proceedings are concluded.
IT IS FURTHER ORDERED that the reinstatement is effective, nunc pro tunc, as of July 6, 1994.